Exhibit 10.2

 

AMENDED AND RESTATED

2007 DIRECTOR PLAN OF

EXCO RESOURCES, INC.

(Adopted November 8, 2006)

(Amended and Restated Effective November 14, 2007)

 

1.             Purpose. The purpose of this Amended and Restated 2008 Director
Plan of EXCO Resources, Inc. (the “Director Plan”) is (i) to attract to and
retain at EXCO Resources, Inc., a Texas corporation (the “Company”), qualified
and competent directors, upon whose efforts and judgment the success of the
Company is largely dependent, and (ii) to stimulate the active interest of these
persons in the development and financial success of the Company by providing for
stock ownership in the Company by such persons.

 

2.             Definitions. Except as otherwise stated, all capitalized terms
herein shall have the meanings assigned to such terms in the EXCO
Resources, Inc. 2005 Long-Term Incentive Plan, as amended (the “Incentive
Plan”). In addition, the following terms shall have the meanings indicated:

 

(a)           “Change in Control” shall mean:

 

(A)                              Any “Person” (as defined in paragraph
(E) below), other than (1) the Company or any of its subsidiaries, (2) a trustee
or other fiduciary holding stock under an employee benefit plan of the Company
or any of its Affiliates, (3) an underwriter temporarily holding stock pursuant
to an offering of such stock, or (4) a corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, acquires ownership of
stock of the Company that, together with stock held by such Person, constitutes
more than 50% of the total fair market value or total voting power of the
Company’s stock. However, if any Person is considered to own more than 50% of
the total fair market value or total voting power of the Company’s stock, the
acquisition of additional stock by the same Person is not considered to be a
Change of Control;

 

(B)                                A majority of members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the Board before the date of the appointment or
election; provided, however, that any such director shall not be considered to
be endorsed by the Board if his or her initial assumption of office occurs as a
result of an actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

 

(C)                                There is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, except if:

 

(1)                                  the merger or consolidation would result in
the voting stock of the Company outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
stock of the surviving entity or any parent thereof) more than 70% of the total
voting power of the stock of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation; or

 

(2)                                  the merger or consolidation is effected to
implement a recapitalization of the

 

1

--------------------------------------------------------------------------------


 

Company (or similar transaction) in which no Person acquires ownership during
the 12-month period ending on the date of the most recent acquisition by such
Person, of stock of the Company (not including in the stock beneficially owned
by such Person any stock acquired directly from the Company or its Affiliates
other than in connection with the acquisition by the Company or its Affiliates
of a business) representing 30% or more of the total voting power of the
Company’s then outstanding stock; or

 

(D)  For purposes of this Section 2(a):

 

(1)                                  “Person” shall have the meaning given in
Section 7701(a)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”). Person shall include more than one Person acting as a group as defined
by the Final Treasury Regulations issued under Section 409A of the Code.

 

(2)                                  “Affiliate” shall have the meaning set
forth in Rule 12b-2 promulgated under Section 12 of the Securities Exchange Act
of 1934, as amended.

 

(b)                                 “Committee” shall have the meaning set forth
in Section 8(a).

 

(c)                                  “Director” shall mean a member of the
Company’s Board of Directors.

 

(d)                                 “Director Fees” shall mean all fees payable
to Directors (including their annual retainer for Board services and all fees
paid for service on Board committees), as set from time to time by the Board,
payable in four (4) equal quarterly amounts (each of such four (4) amounts being
the “Quarterly Director Fees”) to each Director on the first business day
following the end of each fiscal quarter beginning with the fiscal quarter ended
December 31, 2006 (collectively, such payment dates being the “Quarterly Payment
Dates”), which may be paid in cash or in Shares. For clarification purposes,
“Director Fees” shall relate solely to the fees or other compensation that are
paid to a Director for his or her services as a Director.

 

(e)                                  “Effective Date” shall have the meaning set
forth in Section 4(b).

 

(f)                                    “Employee Director” shall mean a Director
who is an employee of the Company or any of its subsidiaries or affiliates.

 

(g)                                 “Nonemployee Director” shall mean a Director
who is not an employee of the Company or any of its subsidiaries or affiliates.

 

(h)                                 “Option” (when capitalized) shall mean any
stock option described in Section 5 of this Director Plan.

 

(i)                                     “Payment Election” shall have the
meaning set forth in Section 4(a).

 

(j)                                     “Quarterly Payment Dates” shall have the
meaning set forth in Section 2(d).

 

(k)                                  “Separation from Service” shall mean a
termination of services provided by a Director as a director of the Board or of
the board of directors of any other member of the controlled group

 

2

--------------------------------------------------------------------------------


 

of corporations (as defined in Section 414(b) of the Code) which includes the
Company, (hereinafter for purposes of this Section 2(k) the Company and such
other controlled group members being referred to as “ERISA Affiliates”) whether
voluntarily or involuntarily, as determined by the Committee in accordance with
Treas. Reg. §1.409A-1(h). In determining whether a Director has experienced a
Separation from Service as a director of the Board or of a board of directors of
an ERISA Affiliate, the following provisions shall apply:

 

(A)                              If a Director is an Employee Director at the
time of his Separation from Service as a Director, the services such Director
provides as an employee shall not be taken into account in determining whether
the Director has a Separation from Service as a Director for purposes of this
Plan (provided that this Plan is not, at the time of such determination,
aggregated under Treas. Reg. § 1.409A-1(c)(2)(ii) with any plan in which the
Director participates in as an employee, in which case he or she shall not be
treated as incurring a Separation from Service for purposes of this Plan until
he or she has separated from service both as a Director and as an employee).

 

(B)                                If a Nonemployee Director is also providing
additional services to the Company as an independent contractor, he or she shall
not be treated as incurring a Separation from Service for purposes of this Plan
until he or she has separated from service both as a Director and as an
independent contractor.

 

(C)                                A Director shall be considered to have
experienced a Separation from Service when the facts and circumstances indicate
that the Director and the Company and each ERISA Affiliate reasonably anticipate
that  the Director will perform no further services for the Company or any ERISA
Affiliate as a director of the Board (or the board of directors of any ERISA
Affiliate), and the Director’s term as a member of the Board has expired.

 

(l)                                     “Share(s)” shall mean a share or shares
of the Common Stock.

 

3.             Incentive Plan.

 


(A)           SHARES. TO THE EXTENT A DIRECTOR ELECTS THAT HIS OR HER DIRECTOR
FEES BE PAID AS SHARES IN ACCORDANCE WITH SECTION 4, (I) SUCH SHARES SHALL BE
ISSUED AS OTHER AWARDS PURSUANT TO THE INCENTIVE PLAN AND SHALL BE SUBJECT TO
ALL OF THE TERMS AND PROVISIONS THEREOF, AND (II) THE NUMBER OF SHARES THAT
SHALL BE GRANTED AS OTHER AWARDS SHALL BE BASED ON FAIR MARKET VALUE OF THE
SHARES DETERMINED AS OF THE DATE ON WHICH DIRECTOR FEES WOULD NORMALLY BE PAID
TO THE DIRECTOR. WITH RESPECT TO THIS SHARES COMPONENT OF THE DIRECTOR FEES, IF
THERE IS A CONFLICT BETWEEN THE TERMS OF THIS DIRECTOR PLAN AND THE INCENTIVE
PLAN, THE TERMS OF THE INCENTIVE PLAN SHALL BE GIVEN EFFECT AND THE CONFLICTING
PROVISIONS HEREOF SHALL BE DISREGARDED.


 

(b)           Options. Options described in Section 5 of this Director Plan
shall be issued as Nonqualified Stock Options pursuant to the Incentive Plan and
shall be subject to all of the terms and provisions thereof. With respect to
such Options, if there is a conflict between the terms of this Director Plan and
the Incentive Plan, the terms of the Incentive Plan shall be given effect and
the conflicting provisions hereof shall be disregarded. If any Option granted
hereunder shall terminate, expire, or be canceled or surrendered as to any
Shares, such Shares shall thereafter be available for Awards under Article V of
the Incentive Plan.

 

4.             Director Fees. Each Director may make an election (a “Payment
Election”) in accordance with this Section 4 to receive all or a specified
portion his or her Director Fees in Shares, and/or to defer his or her

 

3

--------------------------------------------------------------------------------


 

receipt of such Director Fees. A Payment Election shall be made in a manner
satisfactory to the Committee. Generally, a Payment Election shall be made by
completing and filing the specified election form with the Secretary or his or
her designee within the period described in Section 4(a). All elections made in
an election form are irrevocable, provided that any such election made for any
year may be revoked by a Director with respect to such year by providing written
notice of such revocation to the Fund prior to such year.

 


(A)           TIMING OF ELECTION. EACH DIRECTOR WHO IS SERVING ON THE BOARD AS
OF                  , 2007 (THE “EFFECTIVE DATE”) MAY MAKE A PAYMENT ELECTION AT
ANY TIME ON OR PRIOR TO THE EFFECTIVE DATE OR WITHIN 15 DAYS AFTER THE EFFECTIVE
DATE, UNLESS AN ELECTION MADE DURING SUCH PERIOD WOULD RESULT IN THE CURRENT
TAXATION OF SUCH PERSON PURSUANT TO SECTION 409A OF THE CODE OR ANY GUIDANCE
ISSUED THEREUNDER. IF A PERSON BECOMES A DIRECTOR AFTER THE EFFECTIVE DATE, SUCH
DIRECTOR MAY MAKE A PAYMENT ELECTION (I) NO EARLIER THAN THE DATE THAT IS 15
DAYS PRIOR TO THE DATE ON WHICH SUCH PERSON FIRST BECOMES A DIRECTOR, AND
(II) NO LATER THAN THE CLOSE OF THE DAY ON WHICH SUCH PERSON FIRST BECOMES A
DIRECTOR, UNLESS AN ELECTION MADE DURING SUCH PERIOD WOULD RESULT IN THE CURRENT
TAXATION OF SUCH PERSON PURSUANT TO SECTION 409A OF THE CODE OR ANY GUIDANCE
ISSUED THEREUNDER. A DIRECTOR WHO DOES NOT MAKE A PAYMENT ELECTION WHEN FIRST
ELIGIBLE MAY MAKE A PAYMENT ELECTION BEFORE ANY SUBSEQUENT CALENDAR YEAR IN
ACCORDANCE WITH ADMINISTRATIVE PROCEDURES ESTABLISHED WITH RESPECT TO THE
DIRECTOR PLAN.


 


(B)           EFFECT AND DURATION OF ELECTION. A PAYMENT ELECTION SHALL APPLY TO
DIRECTOR FEES PAYABLE AFTER THE DATE SUCH ELECTION IS MADE AND SHALL BE DEEMED
TO BE CONTINUING AND APPLICABLE TO ALL DIRECTOR FEES PAYABLE IN SUBSEQUENT
CALENDAR YEARS, UNLESS THE DIRECTOR REVOKES OR MODIFIES SUCH ELECTION BY FILING
A NEW ELECTION FORM BEFORE THE FIRST DAY OF ANY SUBSEQUENT CALENDAR YEAR IN
ACCORDANCE WITH ADMINISTRATIVE PROCEDURES ESTABLISHED WITH RESPECT TO THE
DIRECTOR PLAN, EFFECTIVE FOR ALL DIRECTOR FEES PAYABLE ON AND AFTER THE FIRST
DAY OF SUCH CALENDAR YEAR.


 


(C)           TIMING OF PAYMENT. EACH PAYMENT ELECTION FILED UNDER THIS
SECTION 4 SHALL SPECIFY THE TIME(S) WHEN A DIRECTOR SHALL RECEIVE HIS OR HER
DIRECTORS FEES. PURSUANT TO SUCH PAYMENT ELECTION, THE DIRECTOR MAY ELECT TO
RECEIVE HIS OR HER DIRECTOR FEES: (I) ON THE QUARTERLY PAYMENT DATES ON WHICH
SUCH DIRECTOR FEES ARE NORMALLY PAID TO A DIRECTOR; (II) ON OR AS SOON AS
ADMINISTRATIVELY FEASIBLE AFTER THE DATE ON WHICH THE DIRECTOR INCURS A
SEPARATION FROM SERVICE; (III) ON OR AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER
THE DATE SPECIFIED BY THE DIRECTOR; (IV) UPON A CHANGE IN CONTROL; OR (V) UPON
THE EARLIEST TO OCCUR OF TWO OR MORE OF THE EVENTS DESCRIBED IN  “(II),”
“(III),” AND/OR “(IV)” ABOVE. WITH RESPECT TO RECEIVING, OR BEGINNING TO
RECEIVE, A DISTRIBUTION IN ACCORDANCE WITH “(II),” “(III),” “(IV),” OR “(V)”
ABOVE, A DIRECTOR MUST ELECT TO RECEIVE SUCH DISTRIBUTION IN THE APPLICABLE
ELECTION FORM AND IN ACCORDANCE WITH SECTION 4. IF A DIRECTOR DIES BEFORE HIS OR
HER DIRECTOR FEES HAVE BEEN DISTRIBUTED PURSUANT TO THIS DIRECTOR PLAN, SUCH
DIRECTOR FEES SHALL BE PAID AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER THE
DIRECTOR’S DEATH, TO THE DIRECTOR’S BENEFICIARY IN ACCORDANCE WITH SECTION 7.
NOTWITHSTANDING THE FOREGOING, IF A DIRECTOR HAS ELECTED TO DEFER PAYMENT OR THE
COMMENCEMENT OF PAYMENT OF HIS OR HER DIRECTOR FEES, AS APPLICABLE, TO A
SPECIFIED DATE IN ACCORDANCE WITH CLAUSE (III) OR CLAUSE (V) ABOVE, AND THE
DIRECTOR WISHES TO CHANGE SUCH DATE TO A LATER DATE, THE DIRECTOR MAY ELECT TO
CHANGE SUCH DATE BY DELIVERING AN ADDITIONAL ELECTION FORM TO THE SECRETARY OR
HIS OR HER DESIGNEE (“SECOND TIMING ELECTION”). SUCH A SECOND TIMING ELECTION
MUST BE MADE AT LEAST TWELVE (12) MONTHS PRIOR TO THE ORIGINAL PAYMENT DATE OR
PAYMENT COMMENCEMENT DATE, AS APPLICABLE, AND MUST DEFER PAYMENT OR THE
COMMENCEMENT OF PAYMENTS OF DIRECTOR FEES, AS APPLICABLE, FOR AN ADDITIONAL
PERIOD OF NOT LESS THAN FIVE (5) YEARS AFTER THE APPLICABLE ORIGINAL PAYMENT
DATE OR PAYMENT COMMENCEMENT DATE.


 


(D)           FORM OF PAYMENT. EACH PAYMENT ELECTION FILED UNDER THIS SECTION 4
SHALL SPECIFY THE FORM(S) IN WHICH A DIRECTOR SHALL RECEIVE HIS OR HER DIRECTORS
FEES. PURSUANT TO SUCH PAYMENT ELECTION, THE DIRECTOR MAY ELECT TO RECEIVE HIS
OR HER DIRECTOR FEES:  (I) IN CASH; (II) SHARES WITH A FAIR MARKET VALUE EQUAL
TO HIS OR HER

 

4

--------------------------------------------------------------------------------


 


DIRECTOR FEES; OR (III) FIFTY PERCENT (50%) OF HIS OR HER DIRECTOR FEES IN CASH,
AND SHARES WITH A FAIR MARKET VALUE EQUAL TO FIFTY PERCENT (50%) OF HIS OR HER
QUARTERLY DIRECTOR FEES. IF A DIRECTOR HAS ELECTED TO DEFER THE PAYMENT OF HIS
OR HER DIRECTOR FEES, A PAYMENT ELECTION FILED UNDER THIS SECTION 4 SHALL
SPECIFY WHETHER THE PAYMENT OF HIS OR HER DIRECTOR FEES IS TO BE SETTLED BY
DELIVERING CASH AND/OR SHARES TO THE DIRECTOR IN EITHER (I) A LUMP SUM, OR
(II) SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS OVER A PERIOD NOT TO EXCEED FIVE
(5) YEARS. ANY FRACTIONAL SHARES CREDITED TO A DIRECTOR AT THE TIME OF A
DISTRIBUTION SHALL BE PAID IN CASH AT THE TIME OF SUCH DISTRIBUTION.
NOTWITHSTANDING THE FOREGOING, IF A DIRECTOR HAS ELECTED TO DEFER THE PAYMENT OF
HIS OR HER DIRECTOR FEES AND HE OR SHE WISHES TO CHANGE THE MANNER IN WHICH SUCH
DIRECTOR FEES ARE DISTRIBUTED, THE DIRECTOR MAY ELECT TO CHANGE SUCH MANNER OF
DISTRIBUTION BY DELIVERING AN ADDITIONAL ELECTION FORM TO THE SECRETARY OR HIS
OR HER DESIGNEE (“SECOND OPTION ELECTION”). SUCH A SECOND OPTION ELECTION MUST
BE MADE AT LEAST 12 MONTHS PRIOR TO THE ORIGINAL PAYMENT DATE OR PAYMENT
COMMENCEMENT DATE, AS APPLICABLE, AND MUST DEFER PAYMENT OR THE COMMENCEMENT OF
PAYMENTS, AS APPLICABLE, FOR AN ADDITIONAL PERIOD OF NOT LESS THAN 5 YEARS AFTER
THE APPLICABLE ORIGINAL PAYMENT DATE OR PAYMENT COMMENCEMENT DATE.


 


(E)           CREDITING OF DIVIDEND EQUIVALENTS. WITH RESPECT TO DEFERRED
DIRECTOR FEES THAT ARE PAYABLE TO A DIRECTOR IN SHARES, UPON THE COMPANY’S
PAYMENT OF A CASH DIVIDEND TO ITS SHAREHOLDERS, THE NUMBER OF WHOLE AND
FRACTIONAL SHARES OTHERWISE PAYABLE TO SUCH DIRECTOR SHALL BE INCREASED BY THE
FAIR MARKET VALUE EQUIVALENT OF THE CASH DIVIDENDS THAT OTHERWISE WOULD HAVE
BEEN PAID ON THE NUMBER OF SUCH SHARES AS OF THE CLOSE OF BUSINESS ON THE RECORD
DATE FOR SUCH DIVIDEND.


 

5.             Automatic Grant of Options.

 

(a)           An Option to purchase 50,000 Shares shall automatically be granted
to each new Director (but not current Directors serving as of the date of
adoption of this Director Plan) on a nondiscriminatory basis on the date such
Director is initially elected or appointed a Director of the Company.

 

(b)           Options automatically granted to  Directors pursuant to this
Section 5 shall be in addition to the Director Fees or any other benefits with
respect to the Director’s position with the Company or its Subsidiaries.

 

(c)           An Option shall vest in four (4) equal amounts of 12,500 Shares
per year over four (4) years with the first 12,500 shares vesting upon grant.
The foregoing notwithstanding, no Shares subject to a Director’s Option shall
vest in any fiscal year in which the Director attends less than seventy-five
percent (75%) of the Board meetings held for that fiscal year; failure to attend
the requisite number of meetings during a given fiscal year shall result in a
forfeiture of the 12,500 Shares subject to the Option that were eligible to vest
in that year. In the event a Director ceases to serve as such for any reason,
the unvested Shares subject to the Option shall be forfeited, and the Option
shall only be exercisable for the number of Shares that vested prior to the
Director ceasing to serve as a Director. If a Director dies before exercising
his or her Option pursuant to this Director Plan, such Option shall be
transferred as administratively feasible after the Director’s death, to the
Director’s beneficiary in accordance with Section 7.

 

(d)           Except for the automatic grants of Options under subparagraph
(a) of this Section 5 and the issuance of Shares to Directors under Section 4
above, no Options or Shares shall otherwise be granted hereunder, and the Board
shall not have any discretion with respect to the grant of Options or issuance
of Shares within the meaning of Rule 16b-3 promulgated under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), or any successor rule.

 

5

--------------------------------------------------------------------------------


 

6.             Unfunded Status.

 


(A)           GENERAL. THE INTEREST OF EACH DIRECTOR IN ANY DIRECTOR FEES
DEFERRED UNDER THE PLAN SHALL BE THAT OF A GENERAL CREDITOR OF THE COMPANY.
DEFERRED DIRECTOR FEES THAT ARE PAYABLE IN CASH AND OR SHARES, SHALL AT ALL
TIMES BE MAINTAINED BY THE COMPANY AS BOOKKEEPING ENTRIES EVIDENCING UNFUNDED
AND UNSECURED GENERAL OBLIGATIONS OF THE COMPANY. EXCEPT AS PROVIDED IN
SECTION 6(B), NO MONEY OR OTHER ASSETS SHALL BE SET ASIDE FOR ANY DIRECTOR.


 


(B)           TRUST. TO THE EXTENT DETERMINED BY THE COMPANY’S BOARD OF
DIRECTORS, THE COMPANY MAY TRANSFER FUNDS NECESSARY TO FUND ALL OR PART OF THE
PAYMENTS UNDER THE DIRECTOR PLAN TO A DOMESTIC TRUST; HOWEVER, THE ASSETS HELD
IN ANY SUCH TRUST SHALL REMAIN AT ALL TIMES SUBJECT TO THE CLAIMS OF THE GENERAL
CREDITORS OF THE COMPANY. NO DIRECTOR OR BENEFICIARY SHALL HAVE ANY INTEREST IN
THE ASSETS HELD IN ANY SUCH TRUST OR IN THE GENERAL ASSETS OF THE COMPANY OTHER
THAN AS A GENERAL, UNSECURED CREDITOR. ACCORDINGLY, THE COMPANY SHALL NOT GRANT
A SECURITY INTEREST IN THE ASSETS HELD BY ANY SUCH TRUST IN FAVOR OF ANY
DIRECTOR, BENEFICIARY OR CREDITOR.


 

7.             Designation of Beneficiary. Each Director may designate, on a
form provided by the Committee, one or more beneficiaries to receive payment of
the Director’s deferred Director Fees and Options, if applicable, in the event
of such Director’s death. The Company may rely upon the beneficiary designation
list filed with the Committee, provided that such form was executed by the
Director or his or her legal representative and filed with the Committee prior
to the Director’s death. If a Director has not designated a beneficiary, or if
the designated beneficiary is not surviving when a payment is to be made to such
person under the Plan, the beneficiary with respect to such payment shall be the
Director’s estate.

 

8.             Administration.

 

(a)           General Administration; Establishment of Committee. Subject to the
terms of this Section 8, the Director Plan shall be administered by the Board or
such committee of the Board as is designated by the Board to administer this
Director Plan (the “Committee”). The Committee shall consist of not fewer than
two persons. Any member of the Committee may be removed at any time, with or
without cause, by resolution of the Board. Any vacancy occurring in the
membership of the Committee may be filled by appointment by the Board. At any
time there is no Committee to administer this Director Plan, any references in
this Director Plan to the Committee shall be deemed to refer to the Board.

 

Membership on the Committee shall be limited to those members of the Board who
are “outside directors” under Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”) and “non-employee directors” as defined in
Rule 16b-3 promulgated under the 1934 Act only in the event the Common Stock
should ever be registered under the 1934 Act. The Committee shall select one of
its members to act as its Chairman. A majority of the Committee shall constitute
a quorum, and the act of a majority of the members of the Committee present at a
meeting at which a quorum is present shall be the act of the Committee.

 

(b)           Authority of the Committee. The Committee, in its discretion,
shall (i) interpret this Director Plan, (ii) prescribe, amend, and rescind any
rules and regulations necessary or appropriate for the administration of this
Director Plan, and (iii) make such other determinations or certifications and
take such other action as it deems necessary or advisable in the administration
of this Director Plan. Any interpretation, determination, or other action made
or taken by the Committee shall be final, binding, and conclusive on all
interested parties. The Committee’s discretion set forth herein shall not be
limited by any provision of this Director Plan, including any provision which by
its terms is applicable notwithstanding any other provision of this Director
Plan to the contrary.

 

6

--------------------------------------------------------------------------------


 

The Committee may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under this Director
Plan. Any actions taken by any officers of the Company pursuant to such written
delegation of authority shall be deemed to have been taken by the Committee.

 

9.                                       Duration, Amendment and Termination.

 

(a)           Duration. This Director Plan shall continue in effect until
terminated in accordance with Section 9(b) or until such time as the Incentive
Plan is terminated.

 

(b)           Amendment and Termination. The Director Plan may be terminated or
amended in any respect by resolution adopted by two-thirds of the Board.
Notwithstanding anything contained in this Director Plan to the contrary, unless
required by law, no action contemplated or permitted by this Section 9(b) shall
adversely affect any rights of Directors or obligations of the Company to
Directors with respect to any Options, Shares or other compensation theretofore
granted under this Director Plan without the consent of the affected Director.

 

(c)           Form of Amendment. The form of any amendment or termination of the
Director Plan shall be a written instrument signed by a duly authorized officer
or officers of the Company, certifying that the amendment or termination has
been approved by at least two-thirds of the Board.

 

10.           Successors. Except as otherwise provided in the Incentive Plan
with respect to Options and Shares, the terms and provisions of this Director
Plan shall not be binding on any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company.

 

11.           Adjustment Provisions. In the event of a reorganization,
recapitalization, stock split, stock dividend, spin-off, combination, corporate
exchange, merger, consolidation or other change in the Common Stock or any
distribution to shareholders of Common Stock other than cash dividends or any
similar transaction that affects the fair value of an award of Options or
Shares, then the Committee shall adjust the type and number of Shares awarded to
a Director (either as part of an Option or in lieu of cash Director Fees) so
that the fair value of such award immediately after the transaction or event is
equal to the fair value of the award immediately prior to the transaction or
event. Such adjustment shall be made in accordance with the rules of any
securities exchange, stock market, or stock quotation system to which the
Company is subject. Notwithstanding the foregoing, no such adjustment shall be
made or authorized to the extent that such adjustment would cause the Director
Plan or any deferred Director Fees thereunder to violate Section 409A of the
Code.

 

12.           Miscellaneous Provisions.

 

(a)           No Right to Continued Employment. Neither this Director Plan, the
Incentive Plan, nor any Options, Shares or other compensation granted thereunder
shall confer upon any Director the right to continue to serve as a Director.

 

(b)           Indemnification of Board and Committee. No member of the Board or
the Committee, nor any officer or employee of the Company acting on behalf of
the Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to
this Director Plan, and all members of the Board and the Committee, each officer
of the Company, and each employee of the

 

7

--------------------------------------------------------------------------------


 

Company acting on behalf of the Board or the Committee shall, to the extent
permitted by law, be fully indemnified and protected by the Company in respect
of any such action, determination, or interpretation.

 

(c)           Effect of the Plan. Neither the adoption of this Director Plan nor
any action of the Board or the Committee shall be deemed to give any person any
right to be granted Options, Shares or other compensation or any other rights
except as may be evidenced by this Director Plan, or any amendment thereto, duly
authorized by the Committee and executed on behalf of the Company, and then only
to the extent and upon the terms and conditions expressly set forth therein.

 

(d)           Compliance With Other Laws and Regulations. Notwithstanding
anything contained herein to the contrary, the Company shall not be required to
sell or issue Shares under any Options, Shares or other compensation if the
issuance thereof would constitute a violation by the Director or the Company of
any provisions of any law or regulation of any governmental authority or any
national securities exchange or inter-dealer quotation system or other forum in
which Shares are quoted or traded (including without limitation Section 16 of
the 1934 Act in the event the Shares should ever be registered under the 1934
Act and Section 162(m) of the Code); and, as a condition of any sale or issuance
of Shares hereunder, the Committee may require such agreements or undertakings,
if any, as the Committee may deem necessary or advisable to assure compliance
with any such law or regulation. The Director Plan, the Options, Shares or other
compensation provided hereunder, and the obligation of the Company to sell and
deliver Shares, shall be subject to all applicable federal and state laws,
rules and regulations and to such approvals by any government or regulatory
agency as may be required.

 

(e)           Governing Law. The validity, interpretation, construction and
performance of this Director Plan shall in all respects be governed by the laws
of the State of Texas.

 

(f)            Tax Requirements; Employee Directors. The Company shall have the
right to deduct from all amounts paid in cash or other form in connection with
this Director Plan, any Federal, state, local, or other taxes required by law to
be withheld in connection with the Options, Shares or other compensation
provided hereunder. The Company may, in its sole discretion, also require an
Employee Director receiving Shares issued hereunder to pay the Company the
amount of any taxes that the Company is required to withhold in connection with
the Employee Director’s income arising with respect to such Shares. Such
payments shall be required to be made when requested by Company and may be
required to be made prior to the delivery of any certificate representing
Shares. Such payment may be made (i) by the delivery of cash to the Company in
an amount that equals or exceeds (to avoid the issuance of fractional shares
under (iii) below) the required tax withholding obligations of the Company;
(ii) if the Company, in its sole discretion, so consents in writing, the actual
delivery by the exercising Employee Director to the Company of Shares that the
Employee Director has not acquired from the Company within six (6) months prior
to the date of payment, which shares so delivered have an aggregate Fair Market
Value that equals or exceeds (to avoid the issuance of fractional shares under
(iii) below) the required tax withholding payment; (iii) if the Company, in its
sole discretion, so consents in writing, the Company’s withholding of a number
of Shares to be delivered upon the exercise of an Option, which shares so
withheld have an aggregate fair market value that equals (but does not exceed)
the required tax withholding payment; or (iv) any combination of (i), (ii), or
(iii). The Company may, in its sole discretion, withhold any such taxes from any
other cash remuneration otherwise paid by the Company to the Employee Director.

 

(g)           Section 409A of the Code; Delay of Payments. The terms of this
Director Plan have been designed to comply with the requirements of Section 409A
of the Code, where applicable, and shall be interpreted and administered in a
manner consistent with such intent. Any Options, Shares or other

 

8

--------------------------------------------------------------------------------


 

compensation which constitutes deferred compensation under Section 409A of the
Code shall not have the time or schedule of any payment thereunder accelerated,
except as permitted under the guidance issued under Section 409A of the Code.
Notwithstanding anything to the contrary in this Plan, (i) if upon a Director’s
Separation from Service, the Director is a “specified employee” within the
meaning of Section 409A of the Code, and the deferral of any amounts otherwise
payable under this Director Plan as a result of the Director’s Separation from
Service is necessary in order to prevent any accelerated or additional tax to
the Director under Section 409A of the Code, then the Company will delay the
payment of any such amounts hereunder until the earliest of (x) the date that is
six (6) months following the date of the Director’s Separation from Service, (y)
the date the Director becomes “disabled” (as defined in Section 409A of the
Code); and (z) the date of the Director’s death following such Separation from
Service; and (ii) if any other payments of money or other benefits due to the
Director hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
delayed if such delay will make such payment or other benefits compliant under
Section 409A of the Code. Upon the expiration of the applicable deferral period,
any delayed amounts will be paid to the Director in a single lump sum, with
interest from the date otherwise payable, at the prime rate as published in The
Wall Street Journal on the Director’s Separation from Service.

 

(h)           Assignability. Except as otherwise provided herein and in the
Incentive Plan, no Options or rights to receive Shares or other compensation
provided hereunder may be transferred, assigned, pledged, hypothecated or
otherwise conveyed or encumbered other than by will or the laws of descent and
distribution.

 

A copy of this Plan shall be kept on file in the office of the Company at 12377
Merit Drive, Suite 1700, Dallas, Texas, United States, or any successor location
of the Company’s principal executive offices.

 

***************

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
November 14, 2007, by its Chairman and Chief Executive Officer and Secretary
pursuant to prior action taken by the Board.

 

 

EXCO RESOURCES, INC.

 

 

 

 

 

By:

/s/ Douglas H. Miller

 

 

Name:  Douglas H. Miller

 

Title:   Chairman and Chief Executive Officer

 

 

Attest:

 

 

 

 

 

/s/ William L. Boeing

 

 

William L. Boeing

 

Vice President, General Counsel and Secretary

 

 

10

--------------------------------------------------------------------------------